Citation Nr: 1506912	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  08-01 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded this matter for additional evidentiary development in September 2011, February 2012, and August 2013.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, it appears clear that substantial compliance with the Board's prior remand instructions was not achieved.  Hence, the current Remand is necessary to remedy this failure of compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As the Board noted in its prior Remand, the April 2012 VA examiner opined that it was less likely than not that the Veteran's current hearing loss was the result of his in-service noise exposure as he showed normal hearing at service enlistment and separation with "no significant shift noted within normal limits at ASA-ISO conversions applied."  Prior to November 1, 1967, audiometric testing for hearing by a service department were reported by a standard set by the American Standards Association (ASA).  However, since November 1, 1967, the standard for audiometric testing for hearing has been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  As the Veteran's service entrance examination was conducted in April 1969 and there was no indication on the report that audiometric results were reported in ASA units, it was unclear to the Board why the VA examiner applied such conversions.

Accordingly, the Board remanded this matter in August 2013 for an addendum opinion which clarified if conversion from ASA to ISO units was necessary, and if so, why.

An October 2013 addendum opinion noted that the RO instructed the examiner to "provide an addendum to state that you have reviewed the claims folder."  Accordingly, the examiner stated that review of the claims folder did occur, as noted in the April 2012 examination report.  As the examiner did not address the Board's Remand instructions, an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, including a copy of this Remand, to the April 2012 VA examiner for an addendum opinion.  If the examiner who drafted the April 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related to his asserted in-service acoustic trauma.  In this regard, the examiner must consider the fact that the Veteran's MOS is among those listed in the Department of Defense Duty MOS Noise Exposure Listing.  As relevant to the audiograms contained in the Veteran's service treatment records, the examiner must also clarify if conversion from ASA to ISO units is necessary and, if so, why. 

In doing so, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service.  The examiner should also discuss the rationale for the opinion whether favorable or unfavorable, if necessary citing to specific evidence of the record.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




